Citation Nr: 0912845	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-32 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In June 2008, 
the Veteran appeared at a hearing at the RO before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that he currently has a skin disability 
as a result of service, specifically due to his duties which 
required contact with injured service members who had been in 
Vietnam and exposed to herbicides.  He states that he was 
informally treated with Tinactin in service.  The Veteran 
indicates and service treatment records reflect that he did 
not seek formal medical treatment in service for a skin 
disability.  The skin was normal on separation examination 
and the Veteran denied having or ever having had a skin 
disease on his Report of Medical History.  His service 
personnel records show that he was a medical corpsman.  

The claims folder reflects that the Veteran currently has 
diagnoses of skin disabilities (to include tinea corporis and 
tinea versicolor).  Additionally, the Veteran and a fellow 
service member have indicated that he had a rash during 
service, and his mother indicated that she noticed his rash 
upon his return from service.  The Veteran, his fellow 
service member, and his mother have provided credible 
statements regarding the incurrence of a skin disability, and 
they are competent to state to both the incurrence and 
continuity of symptomatology associated with the disability.  
There is a December 2004 statement from C.D. Bury, M.D. 
noting that there was a possibility that the Veteran's 
currently diagnosed tinea versicolor could have started 
during service.  Therefore, the Veteran should be afforded an 
examination to determine the nature and etiology of any 
current skin disability. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a skin 
disability examination to ascertain the 
nature and etiology of any current skin 
disability.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination. 

The examiner should first identify all 
current skin disability(ies). With 
regard to each diagnosed disability, 
the examiner should offer an opinion as 
to whether there is a 50 percent 
probability or greater that the 
disability is related to service, to 
include contact with service members 
who could have been exposed to 
herbicides.  The examiner should 
provide the rationale for any opinion 
provided.  The service treatment 
records, including the separation 
examination report and the report by 
Dr. Bury should be considered.  

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




